Exhibit 10.2


AMC Networks Inc. Amended and Restated 2011 Stock Plan For Non-Employee
Directors


1. Purpose. The purposes of the AMC Networks Inc. 2011 Stock Plan for
Non–Employee Directors are to attract and retain individuals who are not
employees of the Company as members of the Board of Directors, by encouraging
them to acquire a proprietary interest in the Company which is parallel to that
of the stockholders of the Company.
The amendments to this Plan will not affect the terms or conditions of any Award
granted prior to the effective date of such amendments provided in Section 14.
2. Definitions. The following terms shall have the respective meanings assigned
to them as used herein:
(a) “Award” shall mean an Option, Restricted Stock Unit or other stock–based
award granted under the Plan.
(b) “Award Agreement” shall mean an agreement which may be entered into by a
Participant and the Company, setting forth the terms and provisions applicable
to Awards granted to such Participant.
(c) “Board of Directors” shall mean the Board of Directors of the Company, as
constituted at any time.
(d) “Committee” shall mean the Compensation Committee of the Board of Directors,
as described in Section 3.
(e) “Company” shall mean AMC Networks Inc., a Delaware corporation.
(f) “Consent” shall mean (i) any listing, registration or qualification
requirement in respect of an Award or Share with respect to any securities
exchange or under any federal, state or local law, rule or regulation, (ii) any
and all written agreements and representations by the Participant with respect
to the disposition of Shares, or with respect to any other matter, which the
Committee may deem necessary or desirable to comply with the terms of any such
listing, registration or qualification requirement or to obtain an exemption
therefrom, (iii) any and all other consents, clearances and approvals in respect
of an action under the Plan by any governmental or other regulatory body or any
stock exchange or self–regulatory agency, (iv) any and all consents by the
Participant to (A) the Company’s supplying to any third party recordkeeper of
the Plan such personal information as the Committee deems advisable to
administer the Plan and (B) the Company’s imposing sales and transfer procedures
and restrictions on Shares delivered under the Plan and (v) any and all other
consents or authorizations required to comply with, or required to be obtained
under law.
(g) “Fair Market Value” on a specified date shall mean the closing price for a
Share on the stock exchange, if any, on which such Shares are primarily traded,
but if no Shares were traded on such date, the average of the bid and asked
closing prices at which one Share is traded on the over–the–counter market, as
reported on the National Association of Securities Dealers Automated Quotation
System, or, if none of the above is applicable, the value of a Share as
established by the Committee for such date using any reasonable method of
valuation. Notwithstanding the generality of the foregoing, if the Company has
established an electronic exercise program with a broker for the exercise of
Options and the Shares underlying the Options are publicly traded, the Fair
Market Value of a Share for purposes of net cashless exercise and withholding
taxes shall be the price of a Share on such stock exchange at the time of
exercise.
(h) “GAAP” shall mean accounting principles generally accepted in the United
States of America.
(i) “Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended.
(j) “Non–Employee Director” shall mean a member of the Board of Directors who is
not a current employee of the Company or its subsidiaries.
(k) “Option” shall mean an option granted pursuant to Section 6.1 of the Plan.
(l) “Participant” shall mean a Non–Employee Director who has been granted an
Award under the Plan.
(m) “Plan” shall mean the AMC Networks Inc. 2011 Stock Plan for Non–Employee
Directors, as amended from time to time.
(n) “Restricted Stock Unit” shall mean a restricted stock unit granted pursuant
to Section 6.2 of the Plan, each such unit representing an unfunded and
unsecured promise to deliver a Share (or cash or other property equal in value
to the Share).



--------------------------------------------------------------------------------

Exhibit 10.2


(o) “Share” shall mean a share of AMC Networks Inc. Class A Common Stock, par
value $0.01 per share.
3. Plan Administration.
3.1 Committee. The Plan shall be administered by the Committee, which shall
consist of at least two members of the Board of Directors who shall be appointed
by, and shall serve at the pleasure of, the Board of Directors. Except as
otherwise determined by the Board of Directors, the members of the Committee
shall be “non–employee directors” under Rule 16b–3 of the Securities Exchange
Act of 1934 (the “Exchange Act”); provided, however, that the failure of the
Committee to be so comprised shall not cause any Award to be invalid. The
Committee may delegate any of its powers under the Plan to a subcommittee of the
Committee (which hereinafter shall also be referred to as the Committee). It is
expected and permitted that members of the Committee shall be Participants.
3.2 Authority. The Committee shall have full authority, subject to the terms of
the Plan (including Section 12), to (a) exercise all of the powers granted to it
under the Plan, (b) construe, interpret and implement the Plan and all Awards
and Award Agreements, (c) prescribe, amend and rescind rules and regulations
relating to the Plan, including rules governing its own operations, (d) make all
determinations necessary or advisable in administering the Plan, (e) correct any
defect, supply any omission and reconcile any inconsistency in the Plan, (f)
amend the Plan, (g) grant Awards and determine who shall receive Awards and the
terms and conditions of such Awards, (h) amend any outstanding Award in any
respect, including, without limitation, to (1) accelerate the time or times at
which the Award becomes vested or unrestricted or may be exercised or at which
Shares are delivered under the Award (and, without limitation on the Committee’s
rights, in connection with such acceleration, the Committee may provide that any
Shares delivered pursuant to such Award shall be subject to vesting, transfer,
forfeiture or repayment provisions similar to those in the Participant’s
underlying Award) or (2) waive or amend any restrictions or conditions
applicable to such Award, or impose new restrictions or conditions and (i)
determine at any time whether, to what extent and under what circumstances and
method or methods (1) Awards may be (A) settled in cash, Shares, other
securities, other Awards or other property, (B) exercised or (C) canceled,
forfeited or suspended or (2) Shares, other securities, cash, other Awards or
other property and other amounts payable with respect to an Award may be
deferred either automatically or at the election of the Participant or of the
Committee. The enumeration of the foregoing powers is not intended and should
not be construed to limit in any way the authority of the Committee under the
Plan which is intended, to the fullest extent permitted by law, to be plenary.
The Plan, and all such rules, regulations, determinations and interpretations,
shall be binding and conclusive upon the Company, its stockholders and all
Participants, and upon their respective legal representatives, heirs,
beneficiaries, successors and assigns and upon all other persons claiming under
or through any of them.
3.3 Liability. No member of the Board of Directors or the Committee or any
employee of the Company or any of its affiliates (each such person a “Covered
Person”) shall have any liability to any person (including, without limitation,
any Participant) for any action taken or omitted to be taken or any
determination made in good faith with respect to the Plan or any Award. Each
Covered Person shall be indemnified and held harmless by the Company against and
from any loss, cost, liability or expense (including attorneys’ fees) that may
be imposed upon or incurred by such Covered Person in connection with or
resulting from any action, suit or proceeding to which such Covered Person may
be a party or in which such Covered Person may be involved by reason of any
action taken or omitted to be taken under the Plan and against and from any and
all amounts paid by such Covered Person, with the Company’s approval, in
settlement thereof, or paid by such Covered Person in satisfaction of any
judgment in any such action, suit or proceeding against such Covered Person,
provided that the Company shall have the right, at its own expense, to assume
and defend any such action, suit or proceeding and, once the Company gives
notice of its intent to assume the defense, the Company shall have sole control
over such defense with counsel of the Company’s choice. The foregoing right of
indemnification shall not be available to a Covered Person to the extent that a
court of competent jurisdiction in a final judgment or other final adjudication,
in either case, not subject to further appeal, determines that the acts or
omissions of such Covered Person giving rise to the indemnification claim
resulted from such Covered Person’s bad faith, fraud or willful criminal act or
omission. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which Covered Persons may be entitled under
the Company’s Certificate of Incorporation or by–laws, as a matter of law, or
otherwise, or any other power that the Company may have to indemnify such
persons or hold them harmless.
4. Eligibility. All Non–Employee Directors are eligible for the grant of Awards.
5. Shares Subject to the Plan.
5.1 Number. The aggregate number of Shares that may be subject to Awards granted
under this Plan shall not exceed 665,000, which may be either treasury Shares or
authorized but unissued Shares. To the extent that (i) an Award shall be paid,
settled or exchanged or shall expire, lapse, terminate or be cancelled for any
reason without the issuance of Shares or (ii) any Shares under an Award are not
issued because of payment or withholding obligations, then the Committee may
also grant



--------------------------------------------------------------------------------

Exhibit 10.2


Awards with respect to such Shares. Awards payable only in cash or property
other than Shares shall not reduce the aggregate remaining number of Shares with
respect to which Awards may be made under the Plan and Shares relating to any
other Awards that are settled in cash or property other than Shares, when
settled, shall be added back to the aggregate remaining number of Shares with
respect to which Awards may be made under the Plan. The maximum number of Shares
that may be issued under the Plan shall be adjusted by the Committee as
appropriate to account for the adjustments provided for in Section 5.2 hereof.
Any Shares with respect to which the Company becomes obligated to make Awards
through the assumption of, or in substitution for, outstanding awards previously
granted by an acquired entity, shall not count against the Shares available to
be delivered pursuant to Awards under this Plan.
5.2 Adjustment in Capitalization. In the event that any dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), recapitalization, forward or reverse stock split, reorganization,
merger, consolidation, spin-off, combination, repurchase, share exchange,
liquidation, dissolution or other similar corporate transaction or event affects
Shares such that the failure to make an adjustment to an Award would not fairly
protect the rights represented by the Award in accordance with the essential
intent and principles thereof (each such event, an “Adjustment Event”), then the
Committee shall, in such manner as it may determine to be equitable in its sole
discretion, adjust any or all of the terms of an outstanding Award (including,
without limitation, the number of Shares covered by such outstanding Award, the
type of property to which the Award is subject and the exercise price of such
Award). In determining adjustments to be made under this Section 5.2, the
Committee may take into account such factors as it determines to be appropriate,
including without limitation (i) the provisions of applicable law and (ii) the
potential tax or accounting consequences of an adjustment (or not making an
adjustment) and, in light of such factors or others, may make adjustments that
are not uniform or proportionate among outstanding Awards. Any fractional shares
or securities payable upon the exercise of an Award as a result of an adjustment
pursuant to this Section 5.2 shall, at the election of the Committee, be payable
in cash, Shares, or a combination thereof, on such bases as the Committee may
determine in its sole discretion.
6. Terms and Conditions of Awards.
6.1. Options.
6.1.1 Terms and Conditions. The form, terms and conditions of each Option shall
be determined by the Committee and shall be set forth in an Award Agreement.
Such terms and conditions may include, without limitation, provisions relating
to the vesting and exercisability of such Options as well as the conditions or
circumstances upon which such Options may be accelerated, extended, forfeited or
otherwise modified; provided, however, that unless the Award Agreement states
otherwise, all Options granted under the Plan shall be fully vested and
exercisable on the date of grant. All or any part of any unexercised Options
granted to any Participant, to the extent not otherwise exercisable, may be made
exercisable upon the occurrence of such special circumstances or events as
determined in the sole discretion of the Committee.
6.1.2 Exercise Price. The exercise price per Share of the Shares to be purchased
pursuant to each Option shall be fixed by the Committee at the time an Option is
granted, but in no event shall it be less than the Fair Market Value of a Share
on the date on which the Option is granted. Such exercise price shall thereafter
be subject to adjustment as required by the Award Agreement relating to each
Option or Section 5.2 hereof.
6.1.3 Duration of Options. The duration of any Option granted under this Plan
shall be for a period fixed by the Committee but shall, except as described in
the next sentence, in no event be more than ten (10) years. Notwithstanding the
foregoing, an Award Agreement may provide that, in the event the Participant
dies while the Option is outstanding, the Option will remain outstanding until
the first anniversary of the Participant’s date of death, and whether or not
such first anniversary occurs prior to or following the expiration of ten (10)
years from the date the Option was granted.
6.1.4 Written Notice for Exercise. An Option shall be exercised by the delivery
to any person who has been designated by the Company for the purpose of
receiving the same, of a written notice duly signed by the Participant (or the
representative of the estate or the heirs of a deceased Participant) to such
effect (or electronic notice in a manner, if any, previously approved by the
Company).
6.1.5 Payment. Unless the Company chooses to settle an Option in cash, Shares or
a combination thereof pursuant to Section 6.1.6 hereof, the Participant shall be
required to deliver to the Company, within five (5) days of the delivery of the
notice described above, either cash, a check payable to the order of the
Company, Shares duly endorsed over to the Company (which Shares shall be valued
at their Fair Market Value as of the date preceding the day of such exercise) or
any combination of such methods, which together amount to the full exercise
price of the Shares purchased pursuant to the exercise of the Option.
Notwithstanding the preceding sentence, the Company may establish an electronic
exercise program with a broker and the Company and the Participant may agree
upon any other reasonable manner of providing for payment of the exercise price
of



--------------------------------------------------------------------------------

Exhibit 10.2


the Option. Except to the extent the Committee chooses to settle any Option in
cash pursuant to Section 6.1.6 hereof, within a reasonable time after exercise
of an Option the Company shall either issue to the Participant a certificate
representing the Shares purchased pursuant to the exercise of the Option or
credit the number of such Shares to a book–entry account. To the extent the
Committee chooses to settle any Option in cash pursuant to Section 6.1.6, within
a reasonable time after exercise of an Option, the Company shall cause to be
delivered to the person entitled thereto a payment for the amount payable
pursuant to the exercise of the Option.
6.1.6 Settlement of an Option. When an Option is exercised pursuant to Section
6.1.4 hereof, the Committee, in its sole discretion, may elect, in lieu of
issuing Shares pursuant to the terms of the Option, to settle the Option by
paying the Participant an amount equal to the product obtained by multiplying
(i) the excess of the Fair Market Value of one Share on the date the Option is
exercised over the exercise price of the Option (the “Option Spread”) by (ii)
the number of Shares with respect to which the Option is exercised. The amount
payable to the Participant in these circumstances shall be paid by the Company
either in cash or in Shares having a Fair Market Value equal to the Option
Spread, or a combination thereof, as the Committee shall determine at the time
the Option is exercised or at the time the Option is granted.
6.2. Restricted Stock Units.
6.2.1 Terms and Conditions. The form, terms and conditions of each Restricted
Stock Unit shall be determined by the Committee and shall be set forth in an
Award Agreement. Such terms and conditions may include, without limitation, the
conditions or circumstances upon which such Restricted Stock Unit will be paid,
forfeited or otherwise modified, and the date or dates upon which any Shares,
cash or other property shall be delivered to the Participant in respect of the
Restricted Stock Units; provided, however, that unless the Award Agreement
states otherwise, all Restricted Stock Units granted under the Plan shall be
fully vested on the date of grant and shall be payable on such date as
determined by the Committee. All or any part of any Restricted Stock Units
granted to any Participant, to the extent not otherwise paid, may be paid to the
Participant upon the occurrence of such special circumstances or events as
determined in the sole discretion of the Committee.
6.2.2 Settlement of Restricted Stock Units. The Committee, in its sole
discretion, may instruct the Company to pay on the date when Shares would
otherwise be issued pursuant to a Restricted Stock Unit, in lieu of such Shares,
a cash amount equal to the number of such Shares multiplied by the Fair Market
Value of a Share on the date when Shares would otherwise have been issued. If a
Participant is entitled to receive other stock, securities or other property as
a result of adjustment, pursuant to Section 5.2 hereof, the Committee, in its
sole discretion, may instruct the Company to pay, in lieu of such other stock,
securities or other property, cash equal to the fair market value thereof as
determined in good faith by the Committee. Until the delivery of such Shares,
cash, securities or other property, the rights of a Participant with respect to
a Restricted Stock Unit shall be only those of a general unsecured creditor of
the Company.
6.2.3 Right to Receive Dividends on Restricted Stock Units. Unless the Committee
determines otherwise, during the period prior to payment of the Restricted Stock
Unit, all ordinary cash dividends (as determined by the Committee in its sole
discretion) that would have been paid upon any Share underlying a Restricted
Stock Unit had such Shares been issued shall be paid only at the time and to the
extent such Restricted Stock Unit is vested.
6.3. Grant of Other Stock–Based Awards. The Committee may grant other types of
equity–based or equity–related Awards (including, without limitation, restricted
Shares, unrestricted Shares and stock appreciation rights) in such amounts and
subject to such terms and conditions as the Committee shall determine. Such
Awards may entail the transfer of actual Shares, or payment in cash or otherwise
of amounts based on the value of Shares.
7. No Rights of a Stockholder. A Participant shall not have any of the rights or
privileges of a stockholder of the Company with respect to the Shares subject to
an Award unless and until such Shares have been issued and have been duly
registered in the Participant’s name. Thereupon, such Participant shall have
full voting, dividend and other ownership rights with respect to such Shares.
The Company will not be obligated to issue or deliver any Shares unless and
until all legal matters in connection with the issuance and delivery of Shares
have been approved by the Company’s counsel and the Company’s counsel determines
that all applicable federal, state and other laws and regulations have been
complied with and all listing requirements for relevant stock exchanges have
been met.
8. Compliance with Rule 16b–3. It is the Company’s intent that the Plan comply
in all respects with Rule 16b–3 under the Securities Exchange Act of 1934, as
amended (the “Act”). If any provision of the Plan is later found not to be in
compliance with such Rule, the provision shall be deemed null and void. All
actions with respect to Awards under the Plan shall be executed in accordance
with the requirements of Section 16 of the Act, as amended, and any regulations
promulgated thereunder. To the extent that any of the provisions contained
herein do not conform with Rule 16b–3 of the Act or any



--------------------------------------------------------------------------------

Exhibit 10.2


amendments thereto or any successor regulation, then the Committee may make such
modifications so as to conform the Plan and any Awards granted thereunder to the
Rule’s requirements.
9. Consents. If the Committee shall at any time determine that any Consent is
necessary or desirable as a condition of, or in connection with, the granting of
any Award, the delivery of Shares or the delivery of any cash, securities or
other property under the Plan, or the taking of any other action, then such
action shall not be taken, in whole or in part, unless and until such Consent
shall have been effected or obtained to the full satisfaction of the Committee.
10. Withholding. If the Company shall be required to withhold any amounts by
reason of a federal, state or local tax laws, rules or regulations in respect of
any Award, the Company shall be entitled to deduct or withhold such amounts from
any payments (including, without limitation Shares which would otherwise be
issued to the Participant pursuant to the Award; provided that, to the extent
desired for GAAP purposes, such withholding shall not exceed the statutory
minimum amount required to be withheld) to be made to the Participant. In any
event, the Participant shall make available to the Company, promptly when
requested by the Company, sufficient funds or Shares to meet the requirements of
such withholding and the Company shall be entitled to take and authorize such
steps as it may deem advisable in order to have such funds made available to the
Company out of any funds or property due to the Participant.
11. Non–Transferability of Awards. Unless the Committee shall permit (on such
terms and conditions as it shall establish) an Award to be transferred to a
member of the Participant’s immediate family or to a trust or similar vehicle
for the benefit of members of the Participant’s immediate family (collectively,
the “Permitted Transferees”), no Award shall be assignable or transferable
except by will or by the laws of descent and distribution, and except to the
extent required by law, no right or interest of any Participant shall be subject
to any lien, obligation or liability of the Participant. All rights with respect
to Awards granted to a Participant under the Plan shall be exercisable during
the Participant’s lifetime only by such Participant or, if applicable, the
Permitted Transferees.
12. Administration and Amendment of Plan. The Board of Directors or the
Committee may discontinue the Plan at any time and from time to time may amend
or revise the terms of the Plan or any Award Agreement, as permitted by
applicable law, except that it may not (a) make any amendment or revision in a
manner unfavorable to a Participant (other than if immaterial), without the
consent of the Participant or (b) make any amendment or revision without the
approval of the stockholders of the Company if such approval is required by the
rules of an exchange on which Shares are traded. Consent of the Participant
shall not be required solely pursuant to the previous sentence in respect of any
adjustment made pursuant to Section 5.2 except to the extent the terms of an
Award Agreement expressly refer to an Adjustment Event, in which case such terms
shall not be amended in a manner unfavorable to a Participant (other than if
immaterial) without such Participant’s consent.
13. Section 409A. It is the Company’s intent that Awards under this Plan be
exempt from, or comply with, the requirements of Section 409A of the Internal
Revenue Code, and that this Plan be administered and interpreted accordingly. If
and to the extent that any Award made under this Plan is determined by the
Company to constitute “non-qualified deferred compensation” subject to Section
409A of the Internal Revenue Code and is payable to a Participant by reason of
the Participant’s termination of employment, then (a) such payment or benefit
shall be made or provided to the Participant only upon a “separation from
service” as defined for purposes of Section 409A of the Internal Revenue Code
under applicable regulations and (b) if the Participant is a “specified
employee” (within the meaning of Section 409A of the Internal Revenue Code and
as determined by the Company), such payment or benefit shall not be made or
provided before the date that is six months after the date of the Participant’s
separation from service (or the Participant’s earlier death).
14. Effective Date. The Plan became effective upon approval by the stockholders
of the Company. The amendments to the Plan shall become effective upon approval
by the stockholders of the Company on June 11, 2020.
15. Severability. If any of the provisions of this Plan or any Award Agreement
is finally held to be invalid, illegal or unenforceable (whether in whole or in
part), such provision shall be deemed modified to the extent, but only to the
extent, of such invalidity, illegality or unenforceability and the remaining
provisions shall not be affected thereby; provided that, if any of such
provisions is finally held to be invalid, illegal, or unenforceable because it
exceeds the maximum scope determined to be acceptable to permit such provision
to be enforceable, such provision shall be deemed to be modified to the minimum
extent necessary to modify such scope in order to make such provision
enforceable hereunder.
16. Plan Headings. The headings in this Plan are for the purpose of convenience
only and are not intended to define or limit the construction of the provisions
hereof.



--------------------------------------------------------------------------------

Exhibit 10.2


17. Non–Uniform Treatment. The Committee’s determinations under the Plan need
not be uniform and may be made by it selectively among Participants (whether or
not such Participants are similarly situated). Without limiting the generality
of the foregoing, the Committee shall be entitled, among other things, to make
non–uniform and selective determinations, amendments and adjustments, and to
enter into non–uniform and selective Award Agreements, as to the terms and
provisions of Awards under the Plan.
18. Governing Law. The Plan and any Award Agreements shall be governed by, and
construed in accordance with, the laws of the state of Delaware, without
reference to principles of conflicts of laws.
19. Successors and Assigns. The terms of the Plan shall be binding upon and
inure to the benefit of the Company and its successors and assigns.
20. Duration. This Plan shall remain in effect until June 11, 2030 unless sooner
terminated by the Committee or the Board of Directors. Awards theretofore
granted may extend beyond that date in accordance with the provisions of the
Plan.







